Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in this application. Claims 1-12 are original claims.  Claims 13-20 are withdrawn. Claims 21-40 are cancelled.

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/15/2020 and 02/05/2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 5, “coating to ground” should be –coating to a ground--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US6316734B1) and further in view of Kwon (US20040183135).
Regarding claim 1, Yang teaches a coated chamber component (i.e. circuit 30) (fig.5), comprising: a chamber component (i.e. dielectric substrate 32) (fig.5) (also refer to column 7 lines 21-25, Chemical vapor deposition processes… chamber filled with a gas) (implicit that the component goes in chamber); and a coating deposited on a surface (i.e. first major surface 32a) (fig.5) of the chamber component (implicit, as seen in fig.5), the coating comprising an electrically-dissipative material (i.e. first static charge dissipative layer 33a) (fig.5), wherein the electrically-dissipative material is to provide a dissipative path (column 5 lines 30-32, controlled and predictable dissipation of static charge) from the coating (column 5 lines 30-32, from surfaces of the conductive elements and dielectric substrate), wherein the coating is uniform, 5 ohm/sq to about 1x10" ohm/sq (column 5 lines 26-27, surface resistivity of between about 1x105 ohm/□ to about 1x1010 ohm/□).
Yang does not explicitly teach the dissipative path to a ground.
Kwon teaches in a similar field of endeavor of structural components having electrostatic discharge dissipative properties, that it is conventional to have a dissipative path to ground ([0013], discharge path to ground).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the dissipation path to a ground in Yang, as taught by Kwon, as it provides the advantage of providing a charge dissipative path of least resistance away from chamber component.

Regarding claim 3, Yang and Kwon teach the coated chamber component of claim 1, wherein the coating has a thickness ranging from about 20 nm to about 900 nm (Yang, column 5 lines 43-44, thickness of typically from about 200 Angstroms to about 3000 Angstroms).
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coating thickness ranging from about 20 nm to about 900 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill 

Regarding claim 4, Yang and Kwon teach the coated chamber component of claim 1, wherein the chamber component comprises an electrically-conductive material, a ceramic, a polymer (Yang, column 3 lines 52-53, polymeric dielectric substrate), or quartz.

Regarding claim 5, Yang and Kwon teach the coated chamber component of claim 1, wherein the coating has a Vickers hardness ranging from about 500 kg/mm2 to about 1000 kg/mm2 (Yang, column 2 line 16, Hardness, Vickers, Kg/mm2 2000-9000).
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coating with Vickers hardness ranging from about 500 kg/mm2 to about 1000 kg/mm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating with Vickers hardness ranging from about 500 kg/mm2 to about 1000 kg/mm2 of Yang and Kwon to provide the advantage of optimum structure of coating.

Regarding claim 6, Yang and Kwon teach the coated chamber component of claim 1, wherein the electrical surface/sheet resistance of the coating is uniform as evidenced by 6 ohms).
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an electrical surface/sheet resistance variations across the coating of less than about ± 35%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical surface/sheet resistance variations across the coating of less than about ± 35% of Yang and Kwon to provide the advantage of optimally functioning component.

Regarding claim 7, Yang and Kwon teach the coated chamber component of claim 1, wherein the electrically- dissipative material comprises an alternating stack of a first material-containing layer (Yang, i.e. first static charge dissipative layer 33a) (fig.5) and a second material-containing layer (Yang, I.e. second static charge dissipative layer 33b) (fig.5).

Regarding claim 8, Yang and Kwon teach the coated chamber component of claim 7, wherein the first material- containing layer comprises a metal or a metal alloy comprising one or more of Al, Zr, Y- Zr, Mg-Al, Ca-Al, Si (Yang, column 6 lines 19-23, Useful static charge dissipative materials include diamond-like carbon, silicon nitride, boron nitride, boron 

Regarding claim 9, Yang and Kwon teach the coated chamber component claim 7, wherein the second material- containing layer comprises a transition metal, a rare earth, a main group metal, a semiconductor, or an alloy thereof (Yang, column 6 lines 19-23, Useful static charge dissipative materials include diamond-like carbon, silicon nitride, boron nitride, boron trifluoride, silicon carbide, silicon dioxide and the like. Preferably, the static charge dissipating layer is diamond-like carbon (DLC)) (Yang, column 7 lines 3-5, Suitable alloy materials include electrically conductive metals such as, for example, copper, aluminum, titanium, nickel and chromium).

Regarding claim 10, Yang and Kwon teach the coated chamber component of claim 9, wherein the second material-containing layer comprises one or more of Ti, Fe, Co, Cu, Ni, Mn, V, Y, Nb, In, Sn, Fe-Co, La-Ta (Yang, column 7 lines 3-5, Suitable alloy materials include electrically conductive metals such as, for example, copper, aluminum, titanium, nickel and chromium).

Regarding claim 11, Yang and Kwon teach the coated chamber component of claim 7, wherein a ratio of a thickness of each first material-containing layer to a thickness of each .

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US6316734B1) and Kwon (US20040183135), and further in view of Fenwick (US20180112311A1).
Regarding claim 2, Yang and Kwon teach the coated chamber component of claim 1.
Yang and Kwon do not teach, wherein the electrical surface/sheet resistance of the coating remains unchanged after thermal cycling at a temperature ranging from about 300 0C to about 700 0C.
Fenwick teaches in a similar field of endeavor of multi-layer coating, that the electrical surface/sheet resistance of the coating remains unchanged after thermal cycling at a temperature ranging from about 300 0C to about 700 0C ([0054], the final multi-layer coating may be able to withstand temperature cycling from about 20° C to about 450° C).
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use thermal cycling at a temperature ranging from about 300 0C to about 700 0C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have 0C to about 700 0C in Yang and Kwon, as taught by Fenwick, as it provides the advantage of crack free coating.

Regarding claim 12, Yang and Kwon teach the coated chamber component of claim 1.
Yang and Kwon do not teach, wherein the coating is resistant to corrosive plasma.
Fenwick teaches in a similar field of endeavor of multi-layer coating, that a coating is resistant to corrosive plasma ([0017], diffusion barrier layer … corrosion resistant layer may protect … a plasma environment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included coating resistant to corrosive plasma in Yang and Kwon, as taught by Fenwick, as it provides the advantage of minimizing both diffusion based contamination of processed wafer, as well as shed particle based contamination of the processed wafers.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fenwick (US20180112311A1), and further in view of Kwon (US20040183135A1).
Regarding claim 1, Fenwick teaches a coated chamber component (abstract, multi-layer coating for a surface of an article), comprising: a chamber component (i.e. electrostatic chuck 150) (fig.1); and a coating (i.e. multi-layer coating 136) (fig.1) deposited on a surface (e.g. top surface of electrostatic chuck 150) (fig.1) of the chamber component (implicit).
Fenwick does not teach the coating comprising an electrically-dissipative material, wherein the electrically-dissipative material is to provide a dissipative path from the coating to 5 ohm/sq to about 1x10" ohm/sq.
Kwon teaches in a similar field of endeavor of devices handled by automated means, that it is conventional to have a coating ([0012], ceramic layer deposited on the substrate) comprising an electrically-dissipative material ([0012], formed of an electrostatic discharge dissipative material), wherein the electrically-dissipative material is to provide a dissipative path ([0013], discharge path) from the coating to a ground ([0013], resistance of the discharge path to ground), wherein the coating is uniform, conformal, and porosity free ([0024], depositional films is superior to conversion surface layers such as anodization … anodized aluminum layers … conductivity depends critically on the residual porosity … difficult to control their properties … anodized layers tend to lack certain mechanical properties), wherein the coating has a thickness ranging from about 10 nm to about 900 nm ([0023], Thin-film coatings generally denote coatings having a nominal thickness less than about 1 micron), and wherein the coating has an electrical surface/sheet resistance ranging from about 1x105 ohm/sq to about 1x10" ohm/sq ([0012], electrical resistivity within a range of about 103 to about 1011 ohm-cm) (this necessarily translates to 1x107 ohm/sq to 1x1015 ohm/sq for a thickness of 1 micron).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the coating in Fenwick, as taught by Kwon, as it provides the advantage of eliminating electrostatic buildup in a given environment.

Regarding claim 2, Fenwick and Kwon teach the coated chamber component of claim 1, wherein the electrical surface/sheet resistance of the coating remains unchanged after thermal cycling at a temperature ranging from about 300 0C to about 700 0C (Fenwick, [0054], the final multi-layer coating may be able to withstand temperature cycling from about 20° C to about 450° C).

Regarding claim 3, Fenwick and Kwon teach the coated chamber component of claim 1, wherein the coating has a thickness ranging from about 20 nm to about 900 nm (Fenwick, [0049], diffusion barrier layer may have a thickness ranging from about 10 nm to about 100 nm) (Fenwick, [0051], erosion resistant layer may have a thickness … from about 20 nm to about 1 micrometer) (Kwon, [0023], Thin-film coatings generally denote coatings having a nominal thickness less than about 1 micron).

Regarding claim 4, Fenwick and Kwon teach the coated chamber component of claim 1, wherein the chamber component comprises an electrically-conductive material, a ceramic, a polymer, or quartz (Fenwick, [0047], Article 210 in FIG. 2 … may represent various semiconductor process chamber components including but not limited to substrate support assembly, an electrostatic chuck (ESC) … made from a metal, a ceramic, a metal-ceramic composite, a polymer, a polymer ceramic composite).

Regarding claim 5, Fenwick and Kwon teach the coated chamber component of claim 1, wherein the coating has a Vickers hardness ranging from about 500 kg/mm2 to about 1000 2 (Fenwick, [0076], erosion resistant layer … a Vickers hardness of about 11.5 GPa to about 12.9 GPa) (which converts to about 1173 kg/mm2 to about 1315 kg/mm2).
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a coating that has Vickers hardness ranging from about 500 kg/mm2 to about 1000 kg/mm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Fenwick and Kwon to have a Vickers hardness ranging from about 500 kg/mm2 to about 1000 kg/mm2 to provide the advantage of optimal functioning of chamber component.

Regarding claim 6, Fenwick and Kwon teach the coated chamber component of claim 1, wherein the electrical surface/sheet resistance of the coating is uniform as evidenced by electrical surface/sheet resistance variations across the coating of less than about ± 35% (Kwon, [0033], electrical resistance between the sprayed face and the substrate was measured in a number of places, and it was found to be on the order of 3 to 5X106 ohms).
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an electrical surface/sheet resistance variations across the coating of less than about ± 35%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been 

Regarding claim 7, Fenwick and Kwon teach the coated chamber component of claim 1, wherein the electrically- dissipative material comprises an alternating stack of a first material-containing layer (Fenwick, [0017], a bottom thin film diffusion barrier layer) and a second material-containing layer (Fenwick, [0017], multi-layer stack having a bottom thin film diffusion barrier layer and a top thin film erosion or corrosion resistant layer).

Regarding claim 8, Fenwick and Kwon teach the coated chamber component of claim 7, wherein the first material- containing layer comprises a metal or a metal alloy comprising one or more of Al, Zr, Y- Zr, Mg-Al, Ca-Al, Si (Fenwick, [0017], nitride layer acting as a diffusion barrier layer … The nitride layer may be formed from constituents such as TiN, TaN, and Zr3N4).

Regarding claim 9, Fenwick and Kwon teach the coated chamber component claim 7, wherein the second material- containing layer comprises a transition metal, a rare earth (Fenwick, [0017], a rare earth oxide or fluoride layer acting as a corrosion and/or erosion resistant layer), a main group metal, a semiconductor, or an alloy thereof.

Regarding claim 10, Fenwick and Kwon teach the coated chamber component of claim 9, wherein the second material-containing layer comprises one or more of Ti, Fe, Co, Cu, Ni, Mn, V, Y, Nb, In, Sn, Fe-Co, La-Ta (Fenwick, [0017], erosion or corrosion resistant layer may be a multi-component layer formed from constituents such as Al2O3, Y2O3, ZrO2, YF3, and Er2O3).

Regarding claim 11, Fenwick and Kwon teach the coated chamber component of claim 7, wherein a ratio of a thickness of each first material-containing layer to a thickness of each second material- containing layer in the alternating stack ranges from about 50:1 to about 1:50 (Fenwick, [0049], diffusion barrier layer may have a thickness ranging from about 10 nm to about 100 nm) (Fenwick, [0051], erosion resistant layer may have a thickness … from about 20 nm to about 1 micrometer).

Regarding claim 12, Fenwick and Kwon teach the coated chamber component of claim 1, wherein the coating is resistant to corrosive plasma (Fenwick, [0017], diffusion barrier layer … corrosion resistant layer may protect … a plasma environment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        01/10/2022

/Scott Bauer/Primary Examiner, Art Unit 2839